Citation Nr: 1608596	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-23 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to an increased rating in excess of 20 percent for service-connected residual scar in the left side of the neck, rated as an injury to Muscle Group XXII.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was remanded for further development in October 2013.

Entitlement to service connection for erectile dysfunction, tinnitus, and left ear hearing loss has been granted, and therefore the issues are not currently before the Board.

The Veteran testified at a hearing in March 2009 before a Decision Review Officer, and at a travel board hearing in October 2012 before the undersigned.  Copies of the transcripts have been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a cervical spine condition, including as secondary to the Veteran's service-connected residual neck scar, has been raised by the record.  The Veteran has degenerative joint disease of the cervical spine and other cervical spine issues, which may or may not be related to the Veteran's shrapnel injury in service; no formal medical analyses regarding etiology are found in the Veteran's claims file, but some individual physicians entertain the possibility of a connection.  The Veteran's most recent VA examination indicated that the symptoms of which the Veteran was complaining, namely, muscle spasms and difficulty swallowing, are likely related to this neck injury.  The Veteran's medical records also indicate the possibility that, due potentially to the Veteran's shrapnel injury, the Veteran's neck tilted slightly left, either from disability or guarding.  All this information combined provides evidence of a potential issue of service connection for the cervical spine injury.  This matter has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has right ear hearing loss that began during active service or is related to an incident of service.

2. The symptoms of the Veteran's residual neck scar most closely approximate a moderately severe disability to Muscle Group XXII.

3. The Veteran's residual neck scar is painful.


CONCLUSIONS OF LAW

1. The Veteran's right ear hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria are met to establish a 20 percent evaluation, but no higher, for a residual neck scar, from an injury which caused damage to Muscle Group XXII.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.55, 4.56; 4.73, Diagnostic Code 5322 (2015).

3. The criteria for an additional, separate 10 percent evaluation for a residual neck scar were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Letters dated in April 2008, and August 2008 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained, with the exception of some Social Security Administration records.  Some of the Veteran's Social Security Administration records could not be obtained by the RO, the RO informed the Veteran of such in an April 2013 rating decision.  The Veteran was not prejudiced by the lack of records, and it is not clear that the request for these records was related to this claim.

VA examinations adequate for adjudication purposes were provided to the Veteran in July 2008 and December 2013 in connection with his claims.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his hearing loss and residual neck scar in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in October 2012.  The hearing focused on the elements necessary to substantiate service connection and increased rating claims and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements of service connection, and increased severity of his symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

In October 2013, the Board remanded the Veteran's claim in order to obtain supplemental opinions regarding the Veteran's hearing loss and hypertension, and an examination to assess the current condition of the Veteran's neck scar.  A supplemental opinion was issued in November 2013 addressing the Veteran's hypertension claim, and addenda opinions were provided regarding hearing loss in December 2013, April 2014, and May 2014.  An examination regarding the Veteran's scar was completed in December 2013.  The Board is satisfied that there was substantial compliance with its previous remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran had an audiogram in July 2008.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
80
90
LEFT
20
30
65
105
90

The average pure tone threshold was 57.5 in the right ear and 72.5 in the left ear, and his speech recognition score using the Maryland CNC test was 88 percent in the right ear and 72 percent in the left ear.

The VA has conceded that the Veteran had in-service noise exposure.

The Veteran underwent a VA examination in July 2008.  The examiner opined that the Veteran's hearing loss was less likely than not related to service because the Veteran's separation physical showed normal hearing through 6000Hz.  Also in July 2008, the Veteran's ear, nose and throat doctor indicated that the Veteran's hearing loss was consistent with damage from prolonged noise exposure, such as working with aircrafts.

At the Veteran's October 2012 hearing, he testified that he knew he had ringing in his ears since service.

In January 2013, G.G.D., M.D., conducted an audiological examination.  He noted hearing loss, and noted that the Veteran indicated service for four years on the flight deck of a ship during the Vietnam War, and indicated the only other noise exposure since service was shooting a .22 caliber rifle without ear protection a few times.  Dr. G.G.D. opined that the Veteran's hearing loss was more likely than not the primary factor relating to the Veteran's hearing loss.

In December 2013, a VA addendum opinion was issued.  The examiner opined that there was no significant threshold shift from the Veteran's audiograms from entry into service and his exit audiograms, and therefore it was less likely than not that his hearing loss was related to service.  This opinion was echoed in April and May 2014 VA addendum opinions.

The Board finds that the opinion of the VA examiner and the opinions of the Veteran's treatment providers, coupled with the Veteran's competent, credible testimony regarding continuity of symptomatology are in relative equipoise.  If the evidence, as a whole, is supportive or is in relative equipoise, then the veteran prevails.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  Service connection for right ear hearing loss is granted. 38 C.F.R. § 3.303(b) (2015).

III. Residual Neck Scar

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran received a laceration to the neck during service when he was struck by  the tip of a chisel.  X-rays showed a foreign body in the left side of the neck.  The Veteran had surgery to remove the foreign body in July 1969, during which the Veteran sustained a transverse incision which divided the Veteran's platysma and sternocleidomastoid muscle.  A small foreign body was removed and the wound was closed, leaving a two-inch scar on the left lateral aspect of the neck.  X-rays from a private physician in April 1980 revealed a metallic smudge under the area of the scar.  A VA examination in June 1980 indicated that the scar had widened and was visible, but not considered disfiguring.  A VA x-ray in December 1980 revealed "very small minute foreign objects" in the soft tissues of the chest, left lateral chest wall, and soft tissues of the lower neck.

In October 2007 treatment records, the Veteran's VA physician noted that the Veteran had degenerative disc disease of the cervical spine and a history of having shrapnel removed from his neck.  The physician noted that it was not clear whether the cervical spine injury occurred at the same time as the shrapnel, or whether it was related to another incident outside of service.

In testimony from his March 2009 DRO hearing, the Veteran noted muscle spasms, trouble swallowing, and pain, at a level of 8 to 10 on a 10 point scale.  The Veteran took Percocet for the pain.  He denied swelling in the area.  The Veteran also indicated that there was still shrapnel in his neck.  He reiterated these complaints, as well as complaints that his neck tilted to the left, in his Social Security Administration hearing.

In July 2010, the Veteran underwent a CT scan of the neck.  The scan was normal, and indicated no mass or metals in the Veteran's neck.

At his October 2012 Board hearing, he testified that his pain was 5 on a 10 point scale, but that the skin around the scar had not broken down.  He also noted that he had limited flexion of the neck, which he attributed to the scar.  He denied guarding, but indicated that his neck listed to the left.  He denied inflammation and swelling on that side of the neck.  He indicated he had difficulty swallowing and muscle spasms.  He also testified that clothing and other things around his neck could bother the scar.  The Veteran also noted that his body must have dissolved the metal fragment, since it did not appear on the CT scan.

In treatment records related to the Veteran's heart conditions throughout the Veteran's claims file, his neck was consistently noted as normal in appearance and movement.

In December 2013, the Veteran underwent a VA examination for his scar.  The examiner noted that the Veteran complained of neck spasms occurring ten to fifteen times a day, and discomfort.  She noted that the length of the Veteran's scar was 4.5 centimeters by 0.4 centimeters, and that there was no elevation, depression, or adherence to underlying tissue or missing underlying soft tissue.  She also observed no abnormal pigmentation or texture to the head, face, and neck, no distortion or asymmetry of facial features, no visible or palpable tissue loss, and no limitation of function or other pertinent physical complications.  The examiner did note that the scar was painful and sensitive to touch.

The examiner opined that it was less likely than not that the Veteran's neck spasms and difficulty swallowing were residuals of the scar from neck surgery.  As rationale, she noted that the muscles involved in the surgery were the platysma and left sternocleidomastoid muscles, which control the corners of the mouth, and rotation of the head to the right and lateral flexion to the left, respectively.  The wound was closed in layers and showed good healing, and no spasms or difficulty swallowing were noted in the Veteran's service treatment records.  She also indicated that the Veteran had limitation in his range of motion of the neck, but that the left lateral restriction of motion was not related to either muscles affected by the surgery.  The examiner noted that neither of the muscles that were opened during the Veteran's surgery were involved with swallowing or were impaired enough to cause spasming.  She opined that it is more likely than not that the Veteran's cervical spine degenerative disc disease was responsible for the spasms and difficulty swallowing.

The Veteran is currently rated under Diagnostic Code 5322, for injuries to Muscle Group XXII.  This muscle group encompasses rotary and forward movements of the head; respiration; deglutition and the following muscles of the front of the neck: (1) trapezius I (clavicular insertion); (2) sternocleidomastoid; (3) the "hyoid" muscles; (4) sternothyroid; and (5) digastric.  A zero percent rating is provided for a slight muscle group injury, a 10 percent rating is provided for a moderate muscle group injury; a 20 percent rating for a moderately severe muscle group injury; and a maximum 30 percent rating for a severe muscle group injury.  38 C.F.R. § 4.73, Diagnostic Code 5322 (2015).  The Veteran is currently rated at 20 percent, for a moderately severe muscle group injury.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56 (2015).

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  See id.  

A severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile, or large or multiple low velocity missiles, or with a shattering bone fracture or comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, with intermuscluar binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds, worse than those for a moderately severe muscle injury, should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Indications on palpation of loss of deep fascia, or loss of muscle substance, or soft, flabby muscles in the wound area, or muscles that swell and harden abnormally in contraction may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of severe impairment of function.  If present, other evidence of severe muscle disability include: x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and an explosive effect of the missile; adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particular of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  See id.

The Veteran's current condition does not rise to the level required for a 30 percent disability rating.  The Veteran did not sustain a shattering bone fracture or comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, with intermuscular binding and scarring.  During the appeal period, the Veteran claimed no complaints of the cardinal symptoms of muscle wounds worse than compensated as moderately severe.  The Veteran's medical records do not demonstrate ragged, depressed, and adherent scars indicating wide damage to Muscle Group XXII. He also shows no loss of deep fascia, loss of muscle substance, soft, flabby muscles, or muscles that swell and harden abnormally.  Finally, the Veteran shows no signs of the other evidence of severe muscle disability listed in 38 C.F.R. § 4.56.  A rating of 20 percent, for moderately severe symptoms, is appropriate.

The Veteran could also be compensated under the rating criteria for scars under Diagnostic Codes 7800, 7801, 7802, and 7804 if the scar symptomatology was found to be distinct from the other symptomatology related to the Veteran's muscle group injury.  See 38 C.F.R. § 4.14 (stating that VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes).  

During the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended, effective October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008). Prior to October 2008, Diagnostic Code 7800 provided for a 10 percent evaluation with one characteristic of disfigurement. 38 C.F.R. § 4.118 (2003).  A 30 percent evaluation was warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation was warranted with visible or palpable tissues loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation was warned with and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement.  Id. 

Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.).  Id.  Pursuant to Note (2), tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye is to be rated under DC 606 as appropriate.  Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  Id.

Beginning on October 23, 2008, Diagnostic Code 7800 remained essentially the same. However, the description was amended to clarify that ratings applied to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  The eight characteristics of disfigurement remained the same.  However, additional explanatory notations were added which state that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate diagnostic codes.  Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 4 & 5 (2015).

Because all versions of Diagnostic Codes 7801 and 7802 specified that the scars not be located on the head, face, or neck, or did not exist, they are not favorable to the Veteran and will not be further discussed.  38 C.F.R. § 4.118  (2002, 2003, and 2015). 

Prior to October 23, 2008, Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2003).

Prior to October 23, 2008, Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provided that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provided that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directed the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118 (2003).

After October 23, 2008, Diagnostic Code 7803 was eliminated, and Diagnostic Code 7804 provided a 10 percent rating for one or two scars that were unstable or painful, a 20 percent rating for three or four scars that were unstable or painful, and a 30 percent rating for five or more painful or unstable scars.  38 C.F.R. § 4.118 (2015).

In this case, the Veteran's scar does not show visible or palpable tissue loss, or any of the characteristics of disfigurement; therefore, Diagnostic Code 7800 does not apply.  The Veteran's scar was also not at least six square inches in area.  The VA examiner did note that the Veteran's one scar was painful; therefore, the Veteran will be rated an additional 10 percent, but not higher, under Diagnostic Code 7804.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's residual scar are contemplated by the schedular criteria set forth in Diagnostic Codes 5322 and 7804.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected residual scar and resulting muscle injury, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  A VA examiner has competently and credibly asserted that the Veteran's current complaints of muscle spasms and difficulty swallowing are more likely symptoms of the Veteran's degenerative joint disease of the cervical spine, a condition which the Board has referred to the RO for adjudication for service connection, to include as secondary to the residual scar.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

An analysis for entitlement to a total rating based upon individual unemployability (TDIU) is not necessary, because the Veteran is already receiving compensation for TDIU.  In this case, for the portion of the appeal period during which the Veteran was not compensated for TDIU, the Veteran has not asserted, and the evidence does not show, that the Veteran's residual scar and underlying muscle injury has caused unemployability.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Service connection for right ear hearing loss is granted.

A disability rating in excess of 20 percent for residual neck scar, rated as an injury to Muscle Group XXII, is denied.

A separate 10 percent evaluation, but no higher, is granted for a painful residual neck scar.


REMAND

The Veteran has a current condition of hypertension.  Hypertension is not listed as a condition that is presumed to be the result of herbicide exposure.  38 C.F.R. § 3.309(e) (2015).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  This was reiterated in again Update 2010. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  The findings of the NAS reach the low threshold established to indicate that there may be a nexus between the Veteran's hypertension and service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concedes that the Veteran is presumed to be exposed to herbicides.  An addendum opinion on this issue is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to the examiner who completed the Veteran's last examination or addendum opinion, or, if they are not available, to an examiner who is qualified to give an opinion on the Veteran's hypertension, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of his service-connected diabetes mellitus, type II.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected diabetes mellitus, type II. 

iii) If the examiner determines that the Veteran's hypertension was NOT caused or aggravated by his service-connected diabetes mellitus, type II, determine whether it is at least as likely as not (50 percent or greater probability) that his hypertension began during active service or is related to any incident of service, including exposure to herbicides.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


